CATES, Judge.
This consolidated appeal was submitted here February 18, 1965.
Cowart first waived formal arraignment (January 21, 1964), and plead not guilty to two indictments charging him with false pretense and embezzlement.
Thereafter, on July 2, 1964, Cowart, in open court, changed his pleas from not guilty to guilty. The court put him on probation, i. e., with suspended sentences of concurrent four years imprisonment on express condition that he repay his victim within sixty days.
On July 31 Cowart filed and presented' motions to set aside judgment. The court heard evidence- — including judicial notice, i. e., the recollections of the court and the court’s officers, viz., the defense attorney and deputy solicitor — as well as Cowart’s testimony under oath.
Cowart claimed that he got a certified check from his victim in a dice game. He and the victim spent the money frolicking together. To assuage the victim’s wife, Cowart assented to a feigned land contract.
From a careful review of the entire record, we consider the action of the court below in denying new trial was free from error. Code 1940, T. 13, § 66, third sentence, suffices as a reference.1
Each judgment appealed from is
Affirmed.

. “ * * * ^ ju¿|ges of the court of appeals shall not be required to write opinions in cases where the decisions * * * relate to questions of fact only, or * * * serve no useful purpose as precedents;